World day against the death penalty (debate)
The next item is the Council statement, on behalf of the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy, on the World day against the death penalty.
Before giving the floor to Mr Chastel, I will read an excerpt from a letter addressed to MEPs by the children of Sakineh. This was sent to me through AKI International specifically to coincide with the debate on the World day against the death penalty.
Here is the extract: 'We would like to thank you for your efforts and the attention that you have given to the case of our mother Sakineh. We would first like to ask for your moral support. Our only hope remains the international community and, for this reason, we would like to ask the European Parliament to intervene in a decisive fashion with all the instruments that it has available to it, to help our mother. We beg you not to abandon us and to listen to our request for help. Lastly, in the hope that primitive punishments, such as stoning and hanging, will be eliminated for ever throughout the world, we send you our warmest greetings.'
Madam President, ladies and gentlemen, as the President has just said, I speak before this House on the World Day and also the European Day against the Death Penalty on behalf of the high representative, Baroness Ashton.
As you know, the picture of the use of the death penalty in the world is still a mixed one. On the one hand, the vast majority of states today are in favour of its abolition, either in law or in practice, and it is encouraging to see that the number of such states continues to grow. Indeed, we are seeing a strong tendency towards abolition and the restriction of capital punishment in most countries.
On the other hand, the number of executions and the procedures in place for using the death penalty around the world are unfortunately alarming: the 5 679 executions reported in 2009 were 5 679 executions too many. And with 58 countries and territories still using the death penalty, our work is far from finished.
Furthermore, we all know that wherever capital punishment remains in force, there are serious problems with regard to respect for international rules and standards, especially with regard to limiting the death penalty to the most serious crimes, excluding juvenile delinquents from its scope of application and guaranteeing a fair trial.
The conclusion is clear: there is no room for complacency in the matter. Therefore, we must use every available means, including diplomatic channels and public awareness, to achieve our goal, and that is why the High Representative has made the European Union's action for the abolition of the death penalty a personal priority.
What does this mean in practice? The future European External Action Service will undoubtedly be able to rely on the fact that the European Union is already today the leading institution in the fight against the death penalty, but the service will also stand as our best opportunity for fulfilling our potential.
It will notably strengthen our ability to speak as one, giving us the opportunity to engage and bring together all the instruments available in Europe for the fight against the death penalty.
Moreover, the European Union is also continuing to improve the way that it joins forces with other international and multilateral organisations that work for the abolition of the death penalty.
The resolution calling for a moratorium on the use of the death penalty under the 65th United Nations General Assembly this autumn should reflect progress towards universal abolition. It should reinforce and extend the tendency towards abolition that we are seeing in every region of the world. Close cooperation between the European Union and the Council of Europe is another asset in our fight against the death penalty.
In this regard, and as a very specific example, we are going to join our efforts to encourage Belarus to abolish the death penalty, especially by organising joint events in Minsk during this World Day.
Ladies and gentlemen, because we fundamentally believe that the abolition of the death penalty is essential to the protection of human dignity and to respect for human rights, we oppose the use of capital punishment in all cases and under all circumstances, and we will continue to call for its universal abolition.
Universal abolition is, and will continue to be, a key priority of our external action on human rights and so I reaffirm here, on behalf of Baroness Ashton, our determination to keep the European Union at the fore in the fight for the universal abolition of capital punishment.
I must clarify that, on the basis of a proposal from the Conference of Presidents, a debate will take place with only one speaker per political group. Therefore, it will not be possible to take the floor under the catch-the-eye procedure. This is a shame, because the debate is very important.
on behalf of the PPE Group. - Madam President, the European Union is based on values and the respect for human rights, which need to be continuously defended and protected worldwide. The right to life lies in the very foundation of them. The World day against the death penalty reminds us that there are still countries in the world that continue in the practice of capital punishment. It is the reason why we need to continue in our efforts and step up the struggle against this practice.
Robust opposition by the EU against the death penalty puts us in the forefront of this struggle. Since the European Parliament is the first EU institution to engage in this effort, it is our duty to influence other states in order to reach a universal abolition.
For the European People's Party, the fight against the death penalty worldwide is a key priority of our external human rights policy. The EU should continuously raise awareness on this issue and support initiatives which could lead to universal abolition.
Saying that, I would also like to call on the High Representative, the Commission and the Member States to keep encouraging the countries that have not ratified the Second Optional Protocol to the International Covenant on Civil and Political Rights to do so. Those Member States that did not ratify Protocol 13 to the European Convention on Human Rights should do this as well.
I regret to say that Belarus is the only country in Europe which still applies the death penalty in practice. We should make every effort to change this situation. Equally, the EU should constantly raise awareness on the abolition of the death penalty, both in bilateral negotiations and in international fora.
In conclusion, the EU has to be an inspiration to the rest of the world. Only a few days before the World day against the death penalty seems like the right time to reaffirm this as our position.
Belarus, China, Iran, Saudi Arabia and Sudan: what do these countries have in common as regards respect for human rights and fundamental freedoms? They continue to share a primitive and abominable practice: the death penalty. Some countries use this barbarous method in secret, without even making their statistics on capital punishment public, such as China, Egypt, Iran, Malaysia, Sudan, Thailand and Vietnam. Only one Member State of the European Union still retains national legislation permitting the death penalty for certain crimes under exceptional circumstances, and in this resolution, Parliament is calling on Latvia to take urgent steps to repeal this legislation.
It is Parliament's view that the European Union should make use of every opportunity to promote abolition of the death penalty, in particular, at bilateral and multilateral summits and meetings, and especially at the United Nations; when negotiating international agreements during official visits; or during dialogue with third countries within the framework of external action, cooperation and financial assistance policies. It is important for the Member States of the European Union to strive for the application of the Resolution of the United Nations General Assembly on the universal moratorium.
The High Representative, Baroness Ashton, should instruct the European External Action Service to actively promote the universal abolition of the death penalty. There is still a long way to go. Despite everything, today there are already 154 countries that have abolished the death penalty in law or in practice.
European Union delegations must include an adequate number of officials specialised in human rights and dedicated to pursuing the universal abolition of the death penalty. I call on the High Representative to promote a system for identifying all EU citizens sentenced to death in any country of the world and to mobilise all efforts to save them from execution. As regards the EU's domestic policy in this area, Parliament hopes that the review of European Union directives on the death penalty planned for next year will be brought about quickly.
Externally, the Union must not just comply with its obligation under the Charter of Fundamental Rights to ensure that no one is deported or extradited to a country in which they run the risk of being subjected to the death penalty, but must also make sure that no information sent to third countries within the framework of international agreements on data exchange puts anyone at risk of being sentenced to death.
In this resolution, the European Parliament makes clear its disgust at the most brutal forms of carrying out this type of punishment, such as stoning. This resolution includes the names of some men and women who are on death row in their countries: may the light of civilisation and compassion save their lives. This House therefore calls on the Commission to use every means to act and save them.
on behalf of the ALDE Group. - Madam President, it gives me great pride that the European Union, as a community of values where the death penalty is abolished, is strongly committed to act as a global player on the abolition of the death penalty everywhere.
In negotiations with candidate Member States and in our dialogues with other countries, whether it is the United States or whether it is Iran, we consistently push for the abolition, de jure or de facto, of this most inhumane punishment. The impact of the death penalty in preventing crime is not even proven. Therefore, its practice is even more contested. While there should not be impunity for the most serious crimes, the death penalty in and of itself constitutes a human rights violation according to the right to life, as declared in the Universal Declaration of Human Rights.
We believe in prosecuting crimes under international law, but always under fair trial and with due process. Too often, this is not the case and, in any case, the United Nations has established that drug-related crimes do not qualify as the most serious crimes.
The United Nations has also spoken out in favour of a moratorium on the death penalty, and this is an important statement. At the same time, the UN is struggling for its credibility when Iran is among the members of the Women's Rights Council.
The EU should still speak with one voice and operate more strategically when it comes to addressing important human rights topics, such as the abolition of the death penalty.
Today, the China-EU cultural summit is taking place here in Brussels as we speak. This important step should be applauded, but at the same time, we cannot overlook the fact that China holds the record for the highest number of death penalties, the true number of which we do not even know, due to a lack of transparency and the fact that certain people are qualified as non-people. China is beaten only by Iran when it comes to the execution of juveniles, and killing children cannot be justified under any circumstances. A celebration of culture reminds us of the essential freedom of expression, but too many people across the world are subject to the death penalty and a fear thereof as a result of the words that they have expressed.
The EU should also step up its responsibilities in providing shelter for people from countries that practise the death penalty. The Shelter Cities programme should become operational as soon as possible.
Madam President, the annual anti-death penalty resolution really is a very impressive example of how much the EU is doing and has done in the struggle to get the death penalty abolished worldwide. Granted, there are still too many executions - a great many executions - as the representative of the Commission Vice-President has stated. We should not forget, however, that the global fight against the death penalty is a success story. There are now only 43 countries that impose the death penalty. At international level, the EU is one of the most important active players driving this fight forward and also including it in all bilateral relationships, and we cannot afford to scale back our efforts.
Perhaps we should give some consideration to acting in a more targeted way, because different countries and different governments are structured differently and we may need to apply differentiated strategies. It will be different in Japan, where top politicians are fighting elections and use the death penalty as often as possible. We need a different strategy there to the one we adopt in Iran or Belarus. We may have to proceed one step at a time; for example, by narrowing the circle of those on whom the death penalty may be imposed so as to exclude minors and those with learning difficulties, or by limiting the range of crimes for which the death penalty may be imposed. In China, for example, people can still be executed for what is purely a crime against property. These could be steps along the way to our real goal, which is to abolish the death penalty completely. The EU needs to be somewhat more sophisticated in its approach.
What we cannot do, on any account, even if we take a different approach with different countries, is apply different standards and make different demands of those countries that still have the death penalty.
This year's anti-death penalty resolution has a particular focus, which is the US. As an example, I would like to present one case to you here. This is the case of Mumia Abu-Jamal, who has been on death row for over 20 years. He is not rich, he is an African American, and at the time of the offence, he was a journalist whose thoughts and writings were politically radical. Justified doubts and shortcomings have been brought to light concerning his trial. In this case, I am asking the EU to do everything it can and to use every means at its disposal to ensure that the death penalty is not enforced and that he gets a fair trial.
on behalf of the ECR Group. - Madam President, whilst I rise under the umbrella of the ECR Group, my comments are entirely based upon my personal convictions. I welcome the debate that is taking place in this House today, as it is quite clearly a display of our commitment to a fundamental value of our Union.
Last year, at least 714 people were executed by states. This excludes China, as it will not provide transparency on the issue. Many of the states that still have the death penalty as a punishment tool do not have the mechanism to deliver fair trials to those that they accuse of capital punishment crimes. The distinction between those countries that have capital punishment and use it, and those that retain the power but do not actually carry out the death penalty, is not as dramatic as one would first assume. The figure I stated earlier does not include all those who sit waiting to see what their fate may be, many of whom are actually innocent and have been denied the possibility of a fair trial.
So, whilst we have this debate, it is a very personal one. It is not just about those who are facing conviction and the death penalty but, along with them, all the many others that are affected, their families and so many other people in society, simply because those people face execution without any opportunity of a fair trial. We should concentrate on addressing those cases as well.
Madam President, the motion for a resolution that we are debating today sets out our categorical opposition to the death penalty. There are simply no excuses for States coldly and deliberately exterminating defenceless people in their charge. The death penalty is therefore a crime in itself. It is often more than that, however. When people who have been sentenced to death are waiting for years in wretched conditions, the death penalty is also a form of torture. When the death penalty is used to make people frightened to rise up against oppression and dictatorship, as we have seen in Iran, for example, the death penalty is also a form of terrorism.
As Mrs Lochbihler quite rightly said, the African-American journalist Mumia Abu-Jamal is today a symbol in the fight for the abolition of the death penalty - 'the voice of the voiceless', as he was called when he was charged with the murder of a white police officer in 1981 and sentenced to death. For nearly 30 years, this man has been sitting on death row following a trial characterised by errors and shortcomings and with racist undertones. It is therefore also fitting for the motion for a resolution to highlight the case of Mumia Abu-Jamal as one of the specific cases on which to focus in the coming period, among other things, by representatives of the EU taking up the case with the US authorities, the US administration and, of course, the US President too. This example is no less important because it comes from the United States, which is, of course, the EU's ally in many areas - in fact, it is perhaps more important, because in the fight against the death penalty, there is no room for double standards. In the fight against the death penalty, only one standard applies: an unconditional 'no' to the death penalty.
Madam President, ladies and gentlemen, we all agree on the fact that Europe must use its moral and political influence to further the cause of abolishing the death penalty. If, however, we are not to remain at the stage of abstract declarations of principle, the European Union really must start using the specific instruments at its disposal.
For example, Europe must remember that many third countries that still apply the death penalty in the most brutal and barbaric ways are countries with which the Union has concluded lucrative economic and trade agreements. Above all, Europe must remind these countries that, by signing such agreements, they have committed themselves to respecting minimum standards of fundamental rights. This requirement is routinely ignored, while Europe looks the other way.
Let us then begin to speak clearly about the death penalty with China, Egypt, India, Pakistan, Yemen, Bangladesh, and so on, forcing these countries to honour the undertakings they have assumed in terms of respect for human dignity. So far, Europe has only preached. We can only hope that it begins to put its words into action as soon as possible, something that it has unfortunately not yet succeeded in doing in many cases.
(FR) Madam President, ladies and gentlemen, for the eighth World day against the death penalty, I have a thought for all those who have not been spared death: for the 200 000 innocent unborn children we get rid of every year in France; for Natasha Mougel, the young 29-year-old woman murdered a few weeks ago, stabbed with a screwdriver by a repeat offender; for the four year-old child whose throat was cut a few days ago near my home in Meyzieu; for the elderly gentleman stabbed in Roquebrune in January by a man who had already been prosecuted for knife attacks; for the six to seven hundred innocent people killed each year in France and the many thousands of others in Europe and across the world; for Marie-Christine Hodeau, Nelly Cremel, Anne-Lorraine Schmitt and so many like them, whose only crime was to one day cross the path of a criminal freed by the law after committing a first terrible crime; for the victims of all the likes of Dutroux, Evrard and Fourniret, whose lives have been wrecked forever if not lost; for those who were killed in London, Madrid and elsewhere, victims of blind terrorism.
I think of them because no one organises a world day for the victims, but they do organise days for their executioners, who often do indeed deserve death.
In a state governed by the rule of law, and only in such a state, the death penalty is not a state crime. It helps protect society and citizens against criminals for whom it is sometimes the only means of redemption.
Madam President, ladies and gentlemen, I can only thank you for your interventions as almost all of them back up our actions. It is clear to me that we agree on the importance the European Union must attach to this action for the abolition of the death penalty.
As I said earlier, and as I repeat once again, the High Representative, Baroness Ashton, has made this a personal priority.
We sincerely hope that with its partners, the European Union will draw a satisfactory result, as I have already said, from the 65th United Nations General Assembly with a resolution that will further strengthen the move for a universal moratorium.
Because we fundamentally believe that the abolition of the death penalty is essential to the protection of human dignity and to respect for human rights, we oppose the use of capital punishment in all cases and, I repeat, under all circumstances, and we will continue to call for its universal abolition.
As I said earlier, the conclusion in the matter is clear: there is no room for complacency and therefore, we will use every available means to achieve our goal.
I have received five motions for resolutionstabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 7 October 2010.
Written statements (Rule 149)
The death penalty infringes man's fundamental right to life and there is no justification for it. Various studies have shown that the death penalty has no impact on violent crime trends. This is why I wish to stress that Europe and the whole world must take uniform action aimed at the universal abolition of the death penalty in states where it is still frequently applied, as well as against its reintroduction. As of the end of 2009, governments in 43 countries, retain this measure, including one in Europe. The reality of this situation should give us food for thought. We have the clout to persuade governments and citizens globally to stop using this act of torture, which is unacceptable to states that respect human rights. This is a priority objective and can only be achieved through close cooperation between states, raising awareness and education. I welcome the European Parliament's resolution on World day against the death penalty, emphasising that total abolition of the death penalty remains one of the European Union's main human rights objectives.
in writing. - The death penalty is the ultimate cruel, inhuman and degrading punishment. Indeed, let us not forget that the death penalty affects, first and foremost, underprivileged people. I am opposed to the death penalty in all cases and under all circumstances and would like to emphasise that abolition of the death penalty contributes to the enhancement of human dignity and the progressive development of human rights. This resolution was timed to coincide with the European and World day against the death penalty, which are both on 10 October. The EU is the leading institutional actor and lead donor in the fight against the death penalty worldwide and its action in this area represent a key priority of its external human rights policy. In the United Nations, the EU has successfully sponsored from 1997 a yearly resolution at the Commission on Human Rights (CHR) calling for abolition and, in the meantime, to establish a moratorium on the use of the death penalty. I urge the EU institutions to redouble efforts and use all tools of diplomacy and cooperation assistance available to them to work towards the abolition of the death penalty
The death penalty is an irreversible, inhuman punishment that breaches human rights. It is cruel and demeaning, and a punishment to which an innocent person can be sentenced. The death penalty has not been proven to prevent or reduce crime significantly. It is most regrettable that it is still in use in 43 countries. Prohibition of the death penalty is one of the priority areas of EU human rights policy. I am glad that on this day, the World day against the death penalty, the European Parliament is taking a tough stand against capital punishment, which should be banned everywhere in the world. It cannot be regarded as proper justice in any circumstances. Thank you.
in writing. - As we mark the World Day and the European Day Against the Death Penalty, I recall that this Parliament stands united in its opposition to the death penalty. This is because capital punishment erodes basic human dignity and contradicts international human rights law. Studies show that there is no evidence that the death penalty has a significant deterrent effect on crime, while it does disproportionately affect underprivileged citizens. Despite these facts, there are over 20 000 people around the globe on death row; dozens of them are European nationals. From this Parliament, we must continue to oppose executions in all circumstances and support an unconditional international moratorium on capital punishment. We also need to encourage states to provide accurate and official statistics on their use of the death penalty. Under our treaties, Parliament must give its consent to international agreements with third countries. We should keep in mind the stance of these countries on capital punishment when we do so.
in writing. - The World day against the death penalty is an important cause that reminds us of the unfortunate fact that 43 countries worldwide still retain capital punishment. I agree wholeheartedly with President Jerzy Buzek, who stated at the opening of the plenary session that death can never ever be considered an act of justice. I welcome the European Parliament resolution reiterating the commitment of the European Union to the abolition of the death penalty everywhere and calling upon the countries applying the death penalty to declare an immediate moratorium on executions. However, I would like to see the wordy commitment reflected more concretely in the actual policies of the European Union and its Member States towards third countries. Highlighting the importance of the matter on 10 October every year is worthwhile, but we must go further than this in order to see some real progress. The European Union must act in a coherent manner and have the abolition of the death penalty on the agenda as an actual priority item in order to live up to its image as a torchbearer of human rights and human dignity.
Currently, 43 countries use the death penalty. Most death sentences are carried out in China, Iran and Iraq. China alone accounts for 5 000 death sentences or 88% of all executions in the world. There are also EU Member States where the majority of citizens are in favour of the death penalty. There are even more countries like this in the world at large. The main argument is that such a punishment apparently deters potential criminals and reduces crime. However, the statistics tell a different story. I agree with this resolution because I believe that the instruments of the death penalty belong in a museum. The strong calls on Belarus - the last country in Europe using the death penalty - to abolish it at the earliest opportunity are justifiable. There, execution still remains a state secret. Relatives of those sentenced to death do not know whether or not the condemned are still alive, because the bodies of those executed are not returned to their parents or children.
Although the campaign against the death penalty is already one of the European Union's human rights priorities, creating the new European External Action Service offers a good opportunity for us to restate the importance we attach to this issue at EU level. To be able to conduct an effective campaign, it is important for us to differentiate between, on the one hand, the progress made in certain countries and, on the other, the critical situation elsewhere. Therefore, although we are concerned that the death penalty continues to be applied in the US, we must acknowledge that there has been a 60% drop in the number of executions in the United States during the last decade. On the other hand, we must strongly condemn the Chinese Government which has executed more people in 2009 than the rest of the world put together. I absolutely deplore the fact that, after not having had, for the first time in modern history, a single person condemned to death in Europe in 2009, the Belarusian authorities have condemned two people to death and are likely to execute them during this year. In conclusion, I believe, as does President Buzek, that the death penalty cannot be regarded, under any circumstance, as an act of justice.
Use of the death penalty is based on the mistaken conviction that the severity of the sentence deters others from committing crimes. In reality, it is not the severity of the punishment which determines its importance in prevention, but its inevitability. Therefore, it is important to have an effective system for the pursuit and prosecution of criminals. It is essential that those who break the law be aware that they will be apprehended and punished.
In 2009, the greatest number of executions were carried out in China, Iran, Saudi Arabia, North Korea and the US. The use of capital punishment has not been observed to reduce the incidence of the most serious crimes. This is why, during their social development, civilised countries abandoned the use of capital punishment, as they had first abandoned particular forms of it, such as the breaking wheel, dismemberment by horses, burning at the stake and impalement. For they are practices which unleash the basest instincts and have a brutalising effect on society.
In Poland, restoration of the death sentence is advocated by right-wing conservative parties, who equate government with the intimidation of society. Such methods cause fear in society and uncertainty as to what will happen tomorrow, and this, in turn, makes them lead to still greater brutality and crime. Capital punishment, therefore, causes the opposite effect to the one intended. Therefore, it is essential to educate people properly about this and to make society aware that capital punishment does not solve the problem of the most serious crimes.
The death penalty is outlawed in the Member States of the Council of Europe and hence, in all 27 EU Member States, but it is still routine practice in many countries in the world. The sad thing is that in many cases, the death sentence is handed down not for common criminal offences but for the consistent, courageous expression of political or religious views or for infringements of cultural customs. Europe has come to recognise that it cannot enact laws that permit ending a human life by violent means. The time has come for it to firmly assert this wise recognition and extend it to those countries around the world that do not think this way at present. Cultural diversity and different world views are a source of enrichment for human civilisation, and no law can justify the practice of the death penalty.
Unfortunately, 'man is not a beautiful animal', if I may quote the great Polish philosopher, Barbara Skarga. There are many among us, citizens of the free and democratic Member States of the European Union, who are supporters of capital punishment. This is horrifying, but true.
Fortunately, the death sentence is not found in the legislation of the European Union, and no Union government, not even the most populist, can introduce it. However, the European Union, by its values and the way it upholds them, should be extending its influence to other countries, as indeed it does want to do. Therefore, it is important that we act at global level. Perhaps the World day against the death penalty, proposed by the Belgian Presidency, is a step in this direction. I hope it will focus our attention on this important matter and strengthen respect for every human being, but also that it will strengthen our responsibility for human rights standards in the European Union as well as in those parts of the world where the death penalty is in use.
The European Union has introduced a ban on the use of capital punishment. This is the end result of a process which has been taking place in the countries of Europe, although the continent does still have many supporters of the death penalty. I do not think it is the role of the European Parliament to adopt a position on the deterrent effect of capital punishment, particularly because numerous studies which have been carried out recently, mainly at universities in the US, show that the death sentence does act as a deterrent. Our role is to take care to ensure that our societies are safe.
Regarding currently prevailing law in the European Union, we should remember that just as we demand respect for our decisions, so we should respect views encountered in other democratic societies and not impose our vision of justice upon those societies. The societies of the US, Japan and South Korea are entitled to establish such laws as they see fit. We, however, in Europe, should remember that renouncement of the death penalty must not mean indulgence towards the most abominable of crimes, the crime of murder - in such cases, we need severe punishments which are a deterrent and which isolate the perpetrator, such as a sentence of life imprisonment without the possibility of conditional release. For if we want to live in a secure society, we must have severe laws against those who violate the fundamental human right - the right to life - and who, in addition, are often prepared to violate it again and to kill innocent people.
in writing. - As we move forward with our efforts to fully abolish the practice of capital punishment, it is important to recognise that there are 58 countries worldwide that still utilise capital punishment when sentencing in criminal cases and a handful of others that use it in particular situations such as wartime sentencing. The European Union has worked diligently as a whole to abolish this inhumane practice and our continued efforts will pay great dividends. There is, however, work to be done; we have European neighbours that have not fully abolished this practice and it should remain our focus to continue our efforts toward complete abolition. It is my belief that through continued communication and resolve, we will be successful. Although it is clear that this practice violates fundamental human rights, many cultures around the world have laws that are based on other factors such as religion, tradition and control. These factors make the abolition of capital punishment increasingly difficult, but it is our duty, not only as Members of the Parliament, but as members of the human race, to continue our tireless efforts to bring this practice to an end.